Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 1 and 12, “the cylindrical exterior carrying over onto the torque receiving section” is unclear because the torque receiving section is defined as with both “an external tool interface and a non-threaded internal bore”.  So it is unclear how there would be the cylindrical exterior on what is already the external tool interface.  In claim 2, the “ * ” should be clarified as a times.  Claim 8 is a double inclusion.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2012/0175940).  In considering the first disclosed embodiment, Hill discloses a wheel nut (10) comprising a torque receiving section including a hexagonal external tool interface (14) with a non-threaded internal bore (not labeled); a load bearing section including an internal thread (24), a first portion (18, 20) capable for contact with a washer and a cylindrical exterior second portion (16) between first portion and the torque receiving section.  The cylindrical exterior carrying over onto the non-threaded internal bore.

    PNG
    media_image1.png
    374
    667
    media_image1.png
    Greyscale

The thickness of the load bearing section is shown to be greater than the torque receiving section; the non-threaded bore and the threaded bore are aligned; and the external tool interface is hexagonal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.  Hill does not disclose the dimensions of the wheel nut.  However, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the wheel nut within the claimed ranges because it is well known in the art to make fasteners in varying dimension for different applications.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1 above, and further in view of Wilson (US 6,592,314).  Hill does not disclose the nut provided with the first portion being tapered and with a washer.  Wilson discloses a wheel nut comprising a load bearing section similar to Hill but, Wilson discloses the load bearing section to include a first portion being tapered (21) and with a washer (21).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the first portion of the nut of Hill with a taper and with a washer as disclosed in Wilson because both Hill and Wilson are from the same field of endeavor, namely wheel nuts, so the taper and washer would yield the same and predictable results to Hill as they do in Wilson. 

Conclusion
Applicant’s remarks have been considered but, are moot in light of the new grounds of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677